Exhibit 10.56

SALARY CONTINUATION AGREEMENT

THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is made and entered into
effective as of October 1, 2002 by and between Charles & Colvard, Ltd., a North
Carolina company with its principal office at 3800 Gateway Boulevard, Suite 311,
Morrisville, North Carolina, 27560 (the “Company), and Dennis M. Reed, an
individual currently residing in Cary, North Carolina (“Employee”).

Statement of Purpose

Employee is presently employed by the Company as Vice President of Sales.
Employee and the Company desire to provide for continued salary payments to
Employee in the event Employee is terminated by the Company without cause, all
subject to the terms and conditions of this Agreement.

Therefore, in consideration of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

1.        Salary. The annual salary of Employee is $ 150,000 (the “Initial
Annual Salary”) to be paid in accordance with the Company’s payroll practices as
in existence from time to time.

2.        Salary Continuation. In the event Employee is terminated by the
Company within eighteen months of Employee’s October 1, 2002 date of hire for
any reason other than Just Cause (as defined in Section 3 below), the Company
shall pay to Employee, for a period of twelve (12) months following such
termination, the Initial Annual Salary, in accordance with the Company’s normal
payroll practices.

3.        Termination for Just Cause. The Company shall have the right to
terminate the Employee’s employment under this Agreement at any time without
cause, which termination shall be effective immediately, but shall be subject to
Section 2 of this Agreement. In the event the Employee’s employment is
terminated for Just Cause, the Employee shall have no right to receive
compensation under this Agreement for any period after such termination other
than compensation or other benefits already accrued and owing to Employee.
Termination for “Just Cause” shall include termination for the Employee’s
personal dishonesty, gross incompetence, willful misconduct, breach of a
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, regulation (other than traffic
violations


1



--------------------------------------------------------------------------------

or similar offenses), written Company policy or final cease-and-desist order,
conviction of a felony or of a misdemeanor involving moral turpitude, unethical
business practices in connection with the Company’s business, misappropriation
of the Company’s assets (determined on a reasonable basis), disability or
material breach of any other provision of this Agreement. The determination of
whether “Just Cause” exists for termination shall be made by the Board of
Directors of the Company in its sole discretion. For purposes of this section,
the term “disability” means the inability of Employee, due to the condition of
her physical, mental or emotional health, to satisfactorily perform the duties
of her employment hereunder for a continuous three month period; provided
further that if the Company furnishes long term disability insurance for the
Employee, the term “disability” shall mean that continuous period sufficient to
allow for the long term disability payments to commence pursuant to the
Company’s long term disability insurance policy.

4.        Change of Control. In the event of a Change of Control of the Company
at any time after the date hereof, Employee may voluntarily terminate employment
with Company up until six (6) weeks after the Change of Control for “Good
Reason” and, subject to Section 6, (y) be entitled to receive in a lump sum (i)
any compensation due but not yet paid through the date of termination and (ii)
in lieu of any further salary payments from the date of termination to the end
of the then existing term, an amount equal to the Initial Annual Salary times
2.99, and (z) shall continue to participate in the same group hospitalization
plan, health care plan, dental care plan, life or other insurance or death
benefit plan, and any other present or future similar group employee benefit
plan or program for which officers of the Company generally are eligible, or
comparable plans or coverage, for a period of two years following termination of
employment by the Employee, on the same terms as were in effect either (A) at
the date of such termination, or (B) if such plans and programs in effect prior
to the Change of Control of Company are, considered together as a whole,
materially more generous to the officers of Company, then at the date of the
Change of Control. Any equity based incentive compensation (including but not
limited to stock options, SARs, etc.) shall fully vest and be immediately
exercisable in full upon a Change in Control, not withstanding any provision in
any applicable plan. Any such benefits shall be paid by the Company to the same
extent as they were so paid prior to the termination or the Change of Control of
Company.

“Good Reason” shall mean the occurrence of any of the following events without
the Employee’s express written consent:


2



--------------------------------------------------------------------------------

(i)       the assignment to the Employee of duties inconsistent with the
position and status of the Employee with the Company immediately prior to the
Change of Control;

(ii)      a reduction by the Company in the Employee’s pay grade or base salary
as then in effect, or the exclusion of Employee from participation in Company’s
benefit plans in which he previously participated as in effect at the date
hereof or as the same may be increased from time to time during the Term;

(iii)     an involuntary relocation of the Employee more than 50 miles from the
location where the Employee worked immediately prior to the Change in Control or
the breach by the Company of any material provision of this Agreement; or

(iv)     any purported termination of the employment of Employee by Company
which is not effected in accordance with this Agreement.

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of the Company, becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities; or (ii) during the then
existing term of the Agreement, as a result of a tender offer or exchange offer
for the purchase of securities of the Company (other than such an offer by the
Company for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any year period during such term
constitute the Company’s Board of Directors, plus new directors whose election
by the Company’s shareholders is approved by a vote of at least two-thirds of
the outstanding voting shares of the Company, cease for any reason during such
year period to constitute at least two-thirds of the members of such Board of
Directors; or (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation or entity regardless of
which entity is the survivor, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least 60% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the


3



--------------------------------------------------------------------------------

Company approve a plan of complete liquidation or winding-up of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (v) any event which the Company’s Board of
Directors determines should constitute a Change of Control.

5.        Employee’s Right to Payments. In receiving any payments required
pursuant to this Agreement, Employee shall not be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee hereunder, and such amounts shall not be reduced or terminated
whether or not the Employee obtains other employment.

6.        Reduction in Agreement Payments. Notwithstanding anything in this
Agreement to the contrary, if any of the payments provided for under this
Agreement (the “Agreement Payments”), together with any other payments that the
Employee has the right to receive (such other payments together with the
Agreement Payments are referred to as the “Total Payments”), would constitute a
“parachute payment” as defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”) (a “Parachute Payment”), the Agreement
Payments shall be reduced by the smallest amount necessary so that no portion of
such Total Payments would be Parachute Payments. In the event the Company shall
make an Agreement Payment to the Employee that would constitute a Parachute
Payment, the Employee shall return such payment to the Company (together with
interest at the rate set forth in Section 1274(b)(2)(B) of the Code). For
purposes of determining whether and the extent to which the Total Payments
constitute Parachute Payments, no portion of the Total Payments the receipt of
which Employee has effectively waived in writing shall be taken into account.

7.        Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes any
prior agreements between them, whether written or oral.

8.        Waiver. The failure of either party to insist in any one or more
instance, upon performance of the terms and conditions of this Agreement, shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term or condition.

9.        Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by


4



--------------------------------------------------------------------------------

registered or certified U.S. mail to the address first above appearing, or to
such other address as a party may designate by notice from time to time.

10.      Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

11.      Amendment. This Agreement may be amended only by an agreement in
writing signed by each of the parties hereto.

12.      Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or breach thereof, shall be settled by arbitration in Raleigh,
North Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.

13.      Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of North Carolina. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts located
in North Carolina for the purposes of any suit, action or other proceeding
contemplated hereby or any transaction contemplated hereby.

14.      Benefit. This Agreement shall be binding upon and inure to the benefit
of and shall be enforceable by and against the Company, its successors and
assigns, and Employee, her heirs, beneficiaries and legal representatives. It is
agreed that the rights and obligations of Employee may not be delegated or
assigned except as may be specifically agreed to by the parties hereto.

[Signature page to follow]


5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

 

 

CHARLES & COLVARD, LTD.





 

By: 


/s/ ROBERT S. THOMAS

 

 

 

--------------------------------------------------------------------------------

 

 

 

Robert S. Thomas, President

 

 

 

 

EMPLOYEE





 

 


/s/ DENNIS M. REED

 

 

 

--------------------------------------------------------------------------------

 

 

 

Dennis M. Reed


6


 